DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and arguments, filed 01/20/2022, with respect to the independent claims have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Sworen on 02/03/2022.

The application has been amended as follows: 
Amend Claim 1 as follows:
1.	A spray canister dispenser, comprising:
a housing configured to removably mount to an upper end of a spray canister;
wherein the spray canister includes a spray canister nozzle;

an actuator assembly including a trigger handle and a top actuator operably connected to a moveable plate, wherein the actuator assembly transitions between a dispensing configuration and a resting configuration;
wherein the moveable plate configured to adjust a position of the top actuator relative to the spray canister nozzle;
wherein the moveable plate remains in a fixed position relative to the housing when the actuator assembly transitions between the dispensing and resting configuration;
wherein the trigger handle is adapted to be disposed on a forward side of the spray canister and the housing is adapted to be disposed on a rearward side of the spray canister; and 
wherein the dispensing configuration, the contents within the spray canister are dispensed through actuation of the spray canister nozzle at the forward side of the spray canister.
Amend Claim 18 as follows:
18.	A spray canister dispenser, comprising:
a housing configured to removably mount to an upper end of a spray canister;
wherein the spray canister includes a spray canister nozzle;
an actuator assembly including a trigger handle and an actuator operably connected to a moveable plate, wherein the actuator assembly transitions between a dispensing configuration and a resting configuration;

an adjustment mechanism adapted to adjust a position of the actuator relative to the spray canister nozzle; and
wherein the adjustment mechanism comprises the moveable plate and a threaded body, wherein the threaded body is rotatably coupled between the housing and the moveable plate and as the threaded body is rotated the moveable plate moves along a longitudinal axis thereof causing the actuator assembly to move therewith.

Reasons for Allowance
Claims 1-15, 18, 19, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed spray canister is considered allowable because of the structure and functional features of the moveable member for adjustment with various can sizes. In particular, an actuator assembly including a trigger handle and a top actuator operably connected to a moveable plate, wherein the moveable plate configured to adjust a position of the top actuator relative to the spray canister nozzle. Further, the moveable plate is disposed within the housing such that the adjustment mechanism comprises the moveable plate and a threaded body, wherein the threaded body is rotatably coupled between the housing and the moveable plate and as the threaded body is rotated the moveable plate moves along a longitudinal axis thereof causing the actuator assembly to move therewith. These features include the technical advantage of allowing the dispenser to adjust to any size spray canister it may be attached to. These . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanson is cited a disclosing a moveable plate but fails to teach it for adjustment of the top actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754